Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANIA

VERNON L. EALY, JR., ‘
Plaintiff. ‘ COMPLAINT

Civil Action No.

Ji Ab- CY H2S

VS.

WILLIAM BECHTOLD, WARDEN,
MICHELLE WELLER, Deputy Warden,
JAMES SULLEN, Deputy warden,
SMITH, Captain of Security,
STERNER, Cts Response,

JUSTIN LENSBOWER, MS., LPC.,
CLENDENING, Correction Officer,
BANKERT, Correction Officer,
MCCLURE, Correction Officer,
SANCHEZ, Correction Officer,

J. FRENCH, Correction Officer,
SUMMERS, Correction Officer,
RHODES, Correction Officer,
DANATTO, Correction Officer,
FINK, Correction Officer,

JONES, Kitchen Supervisor,

M. AFFLECK, J. AFFLECK, Correction Officers,
NURSE BONJOVI, MEDICAL PROVIDER,
JOHN DOE, Correction Officer, JOHN DOE, LT.,
SHAFFER, LT., ELLIOT, LT., AVEY, LT. ARNOLD LT.,
CREAMER, LT., PETRILL, LT., HUNTSBERRY, LT.,
individually and in their official
capacities,

Defendants.

 

I. JURISDICTION & VENUE

1. This is civil action authorized by 42 U.S.C. Section 1983 to redress the
deprivation, under color of law, of rights secured by the Constitution of the
United States. The court has jurisdiction under 28 U.S.C. Section 1331 and
1342 (a)(8). Plaintiff seeks declaratory relief pursuant to 28 U.S.C. Section
2201 & 2202. Plaintiff claims for preliminary injunction and injunctive relief

1
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 2 of 24

are authorized by 28 U.S.C. Section 2283 & 2284 and Rule 65 of the Federal
Rules of Civil Procedure.

2. The Middle District of Pennsylvania is an appropriate venue 28 U.S.C.
Section 1391 (b)(2) because it is where the events giving rise to this claim
occured.

Il. PLAINTIFF

3. Plaintiff Vernon L. Ealy,Jr., is and was at all times a pretrial detainee
of Franklin County Jail located at 1804 Opportunity Avenue, Chambersburg
Pennsylvania. He is currently confined in Franklin County Jail.

II. DEFENDANTS

3. Defendant William Bechtold is the Warden of Franklin Couty Jail. He
is legally responsible for the operation of Franklin County Jail and for the
welfare of all the inmates of that jail.

4. Defendant Michelle Weller is the Deputy Warden for the
Administrator at Franklin Couty Jail. She is legally responsible for the
operation of Services and for the welfare of all the inmates of that jail.

5. Defendant James Sullen is the Deputy Warden for Security at
Franklin Couty Jail and is in charge of the Supervision and discipline of all
correctional staff at Franklin County Jail.

6. Defendant Bonjovi is a Lpn Nurse at Franklin Couty Jail. She is
legally responsible for the medical care of all the inmates of that jail.

7. Defendant Sterner is the CTS Response at Franklin Couty Jail. She is
responsible for the fisrt response of the Grievanse process and for the CTS of
all the inmates of that jail.

8. Defendant Jusitn Lensbower is the Medical Administrator at Franklin
Couty Jail and is generally responsible for ensuring provision of medical care
to inmates and specifically for scheduling medical appoinments outside the
prison when a inmate needs specialized treatment or evaluation.

2
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 3 of 24

9. Defendant Debrah Jones is the Kitchen Supervisor at Franklin Couty
Jail. She is legally responsible for the operation of Kitchen and for
distribution of food for all the inmates of that jail.

10. Defendant Danatto is a Correction Officer at Franklin Couty Jail. Held
the rank of prison guard.

11. Defendant Clendenin is a Correction Officer at Franklin Couty Jail.
Held the rank of prison guard. .

12. Defendant J. Affleck is a Correction Officer at Franklin Couty Jail.
Held the rank of prison guard.

13. Defendant M. Affleck is a Correction Officer at Franklin Couty Jail.
Held the rank of prison guard.

14. Defendant J. French is a Correction Officer at Franklin Couty Jail.
Held the rank of prison guard.

15. Defendant Fink is a Correction Officer at Franklin Couty Jail. Held
the rank of prison guard.

16. Defendant Summers is a Correction Officer at Franklin Couty Jail.
Held the rank of prison guard.

17. Defendant John Doe is a Correction Officer at Franklin Couty Jail.
Held the rank of prison guard

18. Defendant Shaffer is a Leuitenant at Franklin Couty Jail. He
supervises the Correction Officers and executing the Misconducts and
conducts disciplinary hearings of inmates assigned to him.

19. Defendant Avey is a Leuitenant at Franklin Couty Jail. She supervises
the Correction Officers and executing the Misconducts and conducts
disciplinary hearings of inmates assigned to her.
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 4 of 24

20. Defendant Elliott is a Leuitenant at Franklin Couty Jail. He is in
charge of supervising the Correctional Officers and executing the
Misconducts and conducts disciplinary hearings of inmates assigned to him.

21. Defendant John Doe is a Leuitenant at Franklin Couty Jail. He is in
charge of supervising the Correctional Officers and executing the
Misconducts and conducts disciplinary hearings of inmates assigned to him.

22. Defendant Arnold is a Leuitenant at Franklin Couty Jail. He
supervises the Correction Officers and executing the Misconducts and
conducts disciplinary hearing of inmates assigned to him.

23. Defendant Creamer is a Leuitenant at Franklin Couty Jail. He
supervises the Correction Officers and executing the Misconducts and
conducts disciplinary hearing of inmates assigned to him.

24. Defendant Huntsberry is a Leuitenant at Franklin Couty Jail. He
supervises the Correction Officers and executing the Misconducts and
conducts disciplinary hearing of inmates assigned to him.

25. Defendant Petrill is a Leuitenant at Franklin Couty Jail. He
supervises the Correction Officers and executing the Misconducts and
conducts disciplinary hearing of inmates assigned to him.

26. Each defendant is sued individually and in his official capacity. At all
times mentioned in this complaint each defedant acted under the color of
state law.
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 5 of 24

Ill. FACTS

27. Plaintiff Ealy was re-admitted in FCJ around January 10th of 2019. Plaintiff
immediately noticed harsh treatment from several unknown staff members. Ealy
believes this was due to him filing grievances and lawsuits several years ago. After
hearing officers talk negative about him lead him to confirm this belief.

28. Plainitiff had major surgery on his right foot prior to his arrest. A cast,
stitches, and pins were removed from Plaintiff's foot and he entered FCJ with a
medical boot.

29. On or around February 12, 2019, Ealy was called to booking for court.
Inmates must report to booking for court as well as outside doctor appointments.
Inmates are also stripped searched prior to leaving as well as entering booking.

30. Defendant Donatto yelled "Hurry up"! at Ealy. Plaintiff replied he was
moving as fast as he can due to his handicapped foot. Donatto replied "Your on my
time"! Plaintiff entered the bathroom to get stripped search, C.O. Donatto violently
shook Ealy's jumper almost hitting him in the face. Donatto tossed Ealy's jumper
and underclothes into a wet sink.

31. When ask why did he do that by plaintiff, " Donatto replied "Because I can"!
Ealy felt humiliated, cold, and was emotinally distressed when he was forced to go
to court soaking wet. (See Exhibit L)

32. On February 18, 2019, around 2200 hours, Plaintiff was called out of his cell
on D-unit by the unit officer, and ordered to report to booking to get finger printed

and picture taken for charges.
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 6 of 24

33. Plaintiff is African American and also a Muslim thats acting Imam at FCJ
only represents 1% of the inmate population. Upon entering the room in booking
Ealy was told to take off his Kufi (religious head piece). Ealy explained that he wish
to keep on the kufi to practice his religion.

34. The unknown officer left the room and returned with Defendant J. Affleck
who immediately yelled " Take that hat off now"! Ealy replied that he was a
muslim, Affleck immediately lunged towards Ealy causing him to panick and
jumped back in fear. Ealy took off his kufi fearing further discrimination.

35. On March 09, 2019, Ealy received a cellmate who was released from
segregation. Ealy noticed a horrible strong odor emanating from his new cellmate.
Plaintiff was told by his cellmate that officers refused him a shower for a month. He
was also not given a towel and underclothes.

36. Defendant Sanchez was the working block officer on D-unit. Plaintiff
complained to Sanchez about his new cellmate's hygiene and explained he had no
underclothes nor towel. FCJ policy states in the hand book that inmates must keep
up with their hygiene or be faced with a misconduct.

37. Defendant Sanchez told Ealy that his cellmate had to put a request slip to
property clerk. Plaintiff pleaded with Sanchez to retrieve the items himself which
he was capable of doing. Plaintiff expressed he would not be able to sleep for the
whole weekend if Sanchez did not comply. Sanchez stated " Its not my problem"!
Because Sanchez refused to get a towel and underclothes for my cellmate. Ealy
struggled to sleep for 3 days causing him mental distress and headaches from the

extreme ordor of his cellmate. (See Exhibit A)
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 7 of 24

38. On March 12, 2019, Plaintiff was returning from court, chained around the
waist and wrists. Muslims are prohibited in wearing images of humans or animals
as practiced by the Prophet. Especially during prayer which is while walking,
sitting or standing. Ealy, was in prayer while in the van on the way back to FCJ and
had his face covered on his ID with a small piece of paper. J. Affleck barged from
booking taking off other inmates chains and handcuffs.

39. When she reached Plaintiff she became aggressive and yanked on his chain
and wrists causing him pain. He expressed this to her and she ignored him,
ordering Ealy to report to a cell to get stripped. After being stripped searched Ealy
was ordered to go in a holding cell and was locked in. J. Affleck rushed with scissors
in her hand demanding Ealy place his hands out the pothole. When he asked why?
she stated because you removed your face on your ID. Ealy took the paper off
showing Affleck that his face was not removed, Defendant Affleck yelled "Your
going to the hole anyway'! (See Exhibit Q)

AO. Plaintiff became emotionally distressed as he complied to her demands.
Plaintiff put his hands out off the pothole. Defendant J. Affleck pulled hard on
Plaintiff's wrist ID causing a small bruise on Ealy's left wrist as she cut off his ID.
Al, Plaintiff was immediately escorted to the RHU thereafter by Defendant J.
French. Upon arriving in segregation Ealy requested to speak with a LT. so he could
report the incident and show his bruise. Officer French and the unit Officer denied
his request. Officer French went back and reported to J. Affleck of my request for
the LT. Plaintiff knew this because upon receiving his misconduct later that

afternoon, Affleck stated on the misconduct I asked for a LT in her presence which
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 8 of 24

was false.

42. Plaintiff was stripped and taken to the end cell with freezing temperature.
The cell did not have a mattress, blankets or sheets. Plaintiff complained to unit
Officers about being cold for 6 hours until finally a mattress, blanket and sheets
were brought to him. Causing Ealy to suffer from mental stress and anxiety for not
being able to keep warm. (See Exhibit M).

43. While in segregation inmates are locked down for 23 hours a day. Showers
are provided 3 times a week as well with an option of outside yard. Inmates are
placed in a 3 x 9 cage who are subject to the outside weather. Inmates are provided
with a Ultra thin jacket with not other protection from subzero weather.

44, Plaintiff requested to go to the yard to exercise. Plaintiff was subject to
extreme cold weather with no gloves, hats or coats. Ealy was shivering for the hour
out. Plaintiff became sick the following day and could no longer go to yard because
of the cold weather. Causing Plaintiff to become depressed and mental stress. (See
Exhibit K)

45. Plaintiff Ealy suffers from Anxiety, PTSD, and depression from being beaten,
harassed and discriminated against him by Correction Officers in the Past. Ealy is
currently being treated with medication for his condition.

46. Plaintiff Ealy noticed he was being targeted by different officers and
requested a meeting with both Deputy Wardens , Weller and Sullen.

AT, On March 20, 2019, A meeting was held with the Committee with both
deputy wardens included. Ealy complained about harassment, abuse ,

discrimination that was escalating against him. Ealy was told that his concerns will
Case 1:20-cv-01123-JEJ-EBC Document 1 Filed 07/08/20 Page 9 of 24

be looked into.

48. Plaintiff also complained about being retaliated on by staff members and
pleaded with them to hold officers accountable. Also by the Medical Staff members
who refused to treat for other conditions including issues with his foot pain and
therapy that was prescribe by an outside doctor. (See Exhibit B)

49, On April 19, 2019, Ealy receives a special diet tray with his name marked on
it. Upon receiving the tray, Plaintiff noticed a burnt hamburger with a side of old
soggy wet lettuce that was uneatable and not safe. Ealy Complained to Defendant
Sanchez and asked him to call the kitchen for another tray. Usually when trays
have hair or objects in the tray Officers would call to replace the tray for inmates
who request it.

50. Officer Sanches replied to Ealy, " If you don't like it then wont you grieve it!"
(he was refering to when I grieved him about when he did not act with the cellmate
incident). Plaintiff requested to speak with a LT. and Sanchez replied negative.
Plaintiff Ealy asked him to please take a picture of the tray with the unit device
that is on each unit, again Kaly was denied.

51. Plaintiff was being retaliated on and had to go without eating which made
him emotionally stressed and hungry. (See Exhibit C & E)

52. On April 22, 2019, around 7:55 am oddly in the morning me and my cellmate
was awaken by an agitated Sanchez and ordered to get dressed and out of the cell so
he could search. Ealy explained to Sanchez that his cell was already search just 2
days ago by another unit Officer. Sanchez demanded Ealy and his cellmate out and

a search was conducted. Sanchez violently went through inmate Ealy's property
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 10 of 24

destroying and throwing away his commissary food and items including ripping up
his chess board and pieces.

53. Prior to the search Sanchez threatened Ealy that he would search his cell
when he comes back from work in retaliation for the grievances that was written
against him. He made a statement that he will make Ealy pay every time he is on.
It usually only takes an Officer to search a cell, Sanchez took appoximately 30
minutes. (See Exhibit H & F)

54. On April 24, 2019, Plaintiff Ealy returned from court. Ealy was confronted by
J. Affleck who works in booking. She grabbed the chain that was wrapped around
plaintiff's waist the chain was also connected to the cuffs on his wrists. Defendant
J.Affleck shook the chain violently and stared in Ealy's eyes saying "Remind me to
put your new wrist ID on before you leave for you to your unit"!

5b. Plaintiff Ealy was afraid and visibly shaken from her actions, because he
was already wearing a wrist ID and was wondering why she was trying to replace
it. After being stripped by J. Aflleck husband M. Affleck, Ealy was ordered to go to
J. AfflecK to replace his ID.

56. Ealy complied and approached J. Affleck, streching his arm out so she can
cut the ID off his wrist. J. Afflect yelled come closer! Ealy new she was taunting
and harassing him because he was already was close enough to her, he became
afraid as she yelled repeating the same thing.

57. J. AffiecK pulled real hard on Ealy's ID and said in a low tone " Your going to
respect me". J. Affleck caused a bruise on Ealy's left wrist. Plaintiff went back to

his unit, Showed Officer Bonett his bruise. Bonett took a photo with the block
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 11 of 24

counting device and reported the incident to a LT. After the incident Ealy was
afraid to report to court and was emotionaly distressed ( See Exhibit N)

58. On the month of May of 2019, Plaintiff Ealy was participating for the fasting
for the Holy month of Ramadan. During this time Officers brought oranges to
participating muslim cells every night to eat, also.food was brought to muslim
inmate cells.

59. On May 28, 2019, D-unit had a major shack down (block search) on D-unit
near midnight. Defendant Summers ordered Ealy out the cell and placed him ina
small class room on the unit to get stripped searched. Plaintiff noticed Summers
mean attitude towards him as he was told to stay put in a loud tone by Summers.
Plaintiff noticed his cell was searched 30 minutes while others were only done in 5
minutes.

60. Plaintiff witnessed his oranges and commissary items thrown in the trash
which he was planning to eat later on to prepare for fasting the following day. Ealy
asked for a grievance and Summers retaliated by writing Ealy up and sending him
to the hole (segregation). (See Exhibit Y & P)

61. A few moments later, Defendant Clendening came on D-unit ordering Ealy to
pack his property so he can be taken to the RHU. Only after a few minutes
Clendening yelled "Hurry the fuck up!" Ealy did nothing to provoke this behavior ,
Plaintiff replied "I am handicap please bare with me".

62. Defendant Clendening immediately pulled out his pepper spray from his
waist and pointed the pepper spray at Ealy through the pothole and said " If you

dont stop packing and come get cuffed now, "I will fucking spray you"! Plaintiff
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 12 of 24

became immediatly terrified and complied. Plaintiff cellmate as well as several
inmates on the unit was at their door witnessed what was happening. (See Exhibit
G)

63. Plaintiff placed his hands behind his back and through the pothole.
Clendening placed the cuffs on Plaintiff and pressed hard causing it to become real
tight causing Ealy to scream in pain. Causing Ealy's anxiety to rise and mental
stress. Haly struggled to walk at a fast pace while clendening forced him at the
same time cursing at Plaintiff. Upon entering E-unit, Clendening pressed Ealy
against the shower away from camera view and ordered Defendant Rhoades (Now
recently promoted to LT. Rhoades) to come over and watch him. As Defendant
Rhoades came close to Plaintiff, Defendant Clendening said to him " This Fucker is
going to try and say that I put these handcuffs on him too tight!" , "watch this!"

( See Exhibits G)

64. Defendant Clendening gripped Plaintiff hands, while he was still pressed
against the shower and in cuffs, and pulled Plaintiffs hands upward real hard
causing Plaintiff to scream in pain for several minutes as Clendening tried to place
his finger underneath Plaintiff's skin and inbetween the handcuffs. Plaintiff was
placed in the shower, locked in and ordered to place his hand out of the pothole to
remove the handcuffs, Clendening left the unit afterwards.

65. Plaintiff was suffering from an anxiety attack as he struggled to breath and
was visibly shaking. Ealy asked Defendant Rhoades for help, Rhoades came over.
Ealy showed Rhoades his wounds, dark deep red bruises on both his wrists.

Rhoades responded by saying " Your not bleeding", and shrugged his shoulders.
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 13 of 24

Both Defendant Rhoades and Clendening was part of C.E.R.T. Ealy new Rhoades
was covering for Clendening.

66. Each housing unit is equiped with a counting device that unit officer use to
count and scan inmates ID's and also able take photos if necessary. Plaintiff Ealy
asked Rhoades to take a picture of his bruises caused by Clendening. Rhoades
replied "I don't have a camera". Ealy asked the other officer that was working with
Rhoades on the unit and he replied witht the same remark. Ealy then asked for a
LT. they both replied negative. Ealy asked for a nurse, Rhoades said he already
called and she was on her way.

67. Plaintiff was trying to controll his anxiety attack when nurse Bonjovi entered
the unit and Ealy asked for her help as she viewed his bruises. She immediately
yelled "Ain't nothing wrong with you!" and stormed off the unit (the nurse threw her
hands up should have been caught on camera as she left the unit). Ealy had written
Bonjovi up for bringing his meds too late for interferring with his fasting for
ramadan. Plaintiff new then that everyone was retaliating and covering up this
incident as Ealy was placed in a cell in segregation , so his wounds would heal
unrecorded. Furthermore, Plaintiff was placed in the end cell # 8 next to the outside
wall where it was extremely cold. Ealy entered and was deprived for seveal hours of
sheet, and blankets. After repeated requests for blanket and sheets for warmth
Plaitiff passed out shivering from the cold. (See Exibits D & P)

68. On August 8, 2019, Plaintiff Ealy returned from an outside scheduled phyical
therapy appointment for his right foot. Upon being stripped in booking, Ealy

requested to return to his unit, J. Afllect ordered Ealy to lock up in a holding cell.
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 14 of 24

Plaintiff anxiety levels started to rise as he complied. Both J. and M. Afflecks are
husband and wife who work together in booking. J. Afflect asked Plaintiff if he
wanted to eat, Ealy replied he would like to return to his unit.

69. She repeated the request and Ealy knew at this point he was being harassed
so he said nothing. After being held in the cell close to an half hour the door opened
and J. Affleck rushed over and jammed a write up in Plaintiff's front pocket
ordering him to be locked in the cell for 24 hours. J. Affleck yelled " If you disrepect
me again, I will send you to the Hole!" ( See Exihibit

70. Plaintiff returned to his unit emotionally distressed and humiliated as he
was confined to his cell for 24 hours. Ealy was afraid to go to booking and pleaded
with both DW Wardens Weller and Sullen for an alternative rout to go to court or
doctor appointments so he would not be subject to attacks, They replied in the
negative, and said they would not remove the Affleck's from my presence or use any
alternative rout leave for court or outside doctor appoinments.

71. On August 15, 2019, Defendant Summers was serving breakfast. Plaintiff
usually gets a juice with his meal and noticed there was none. When he asked
Summers for a juice he replied with his hands to an empty space. Ealy replied there
is no juice and asked for a milk instead, Summers replied NO! and said in a low
tone "You know what I did to you last time Fucker!" refering to him sending Ealy to
the hole. Ealy continued to get harassed by this guard and other officers causing
him mental distress. (See Exhibit J)

72. Defendant McClure who is a homosexual guard at FCJ. Prior to this incident

Ealy complained several times about McClure feeling on defends groin area and

10
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 15 of 24

squeezing and massaging his chest during a pat down everytime as Ealy came back
from religious services. When he threatened to write McClure up, Defendant got
upset and sucked his teeth like a female. Plaintiff heard several conversations with
him speaking with inmates stating like prefer spanish men and was flirting with
spanish inmates on the unit, and was giving them special previllages like letting
them stay out to clean.

73. On September 28, 2019, Plainitff Ealy was confronted by CO McClure and
told to pack up! Plaintiff had no idea what was going on while he complied to the
officers demand. This was against FCJ rules since the alleged incident happend on
September 26, 2019, When Defendant McClure walked past Ealy's cell and stared
him up and down while Ealy was shaving with his shirt off. Plaintiff felt violated
and put his shirt on and confronted Officer McClure who told him that he had food
in his cell from the kitchen, Ealy stated that he was fasting to please leave him
alone and that the food is commissary that was in his bowl. Officer McClure never
entered Ealy's cell and fabricated the misconduct which was a clear retaliation. Ealy
was told that he will be found guilty by LT. Arnold who told Ealy he will not review
the camera to verify Ealy was telling the truth, that McClure never entered Ealy's
cell on D-unit. (See Exhibit O & 14)

7A, Plaintiff felt violated from McClure's previous sexual advancements and
called PREA against McClure. PREA is a hotline for inmates to use to report sexual
harassment gurads or inmates. And the incident is reported to the jail which in turn
the jail to follow procedure reports it to the state police. Haly found out that the jail

administration never notified the state police by Plaintiff's follow up call to PREA.

11
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 16 of 24

After these incidents FCJ administration continued to all McClure to sexually
harass Plaintiff by subjecting McClure to make Ealy strip naked in front of him well
after Ealy reported Defendant. Plaintiff contacted PREA again and report what
happened. PREA stated that this administration was in violation for allowing
McClure to be allowed near Plaintiff let alone suject be sexually harassed. (See
Exhibit 24 and 25)

75. While in segregation there was an incident with my cellmate who yelled out
curse words to an inmate on the unit. On Septmeber 30, 2019, Plaintiff was
confronted by Defendant J. French who was conducting rounds on the unit. French
who asked Ealy and his cellmate Ryan North, "was everything okay"? We both
responded yes, we are fine. Officer French smiled at the Plaintiff and said cuff up,
Ealy! Plaintiff asked why, he gave the order again and Plaintiff complied. My
cellmate asked why was French ordering Ealy to cuff up? French replied mind your
business!

76. Defendant French replied to Ealy, " You can go ahead and grieve this", and
laughed. Ealy knew then he was being harassed and retaliated on by French. Ealy
did nothing to provoke this behavior and was found guilty to receive a extended stay
in segregation, causing Ealy more emotinal stress. (See Exhibit 15)

77. Plaintiff Ealy PTSD, anxiety and depression increased while he was subject
to harassment, discrimination, Retaliation and segregation by several of the same
officers. Everytime plaintiff was subjected to the hole he noticed his legal mail
dishoveled and grievances he had previously written along with his mail started

disappearing, even after his hour yard and showers officers went through his legal

12
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 17 of 24

mail and paper work. Also Defendant Sterner, Weller and the Warden denying Ealy
copies of grievances and requests that was destroyed by staff while he was in
segregation interferring with his right to courts and being Pro-Se. ( See
Exhibit 8)

79. On September 01, 2019, Defendant J. French made his rounds and stopped
in front of Plainiff's cell, Staring at plaintiff unit Kaly looked up. French stated
"That mean look ain't gonna do nothing to me! " Thats why I set you up"! Refering to
the fabricated misconduct to extend Ealy's hole stay. Ealy had problems sleeping
and his anxiety continued. (see Exhibit 13)

80. On October 3, 2019, Defendant Clendening entered Ealy's unit to served
breakfast. Ealy was wondering why he was not the unit officer who worked the unit.
Other officers were already serving breakfast, Clendening approached Plaintiff's cell
and slammed open Ealy's pothole which made Ealy afraid. Clendening looked in the
cell and stated "Ealy! wear you get that ring from!? "There was no ring in your
property, I already checked", now give it to me! Ealy stated he was approved of his
islamic wedding ring from DW Sullen. Clendening replied "If your lying I will send
you to the hole!" Plaintiff became emotionally distressed by him being harassed.
(See Exhibit 5)

81. On October 7, 2019, French escorted the male nurse to his cell to take his
meds. French opened Ealy's pothole and stated to Ealy "Are you still mad", and
laughed at Plaintiff. Plaintiff continued to be harassed by French causing him
emotional stress. (See Exhibit 6)

82. Plaintiff was subjected to multiple cellmates that was homosexual or had

13
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 18 of 24

rape cases. Plaintiff complained that the administration Sterner was retaliating
against him for subjecting him to these inmates. She is responsible for assigenment
and refused to move Ealy when he requested saying that the administration was
delibrately trying to cause conflict from him writing grievances. (See Exhibit 4)

83. On October 31, 2019, Ealy was praying while breakfast was being served.
After he finished his prayer, Haly went out to dayspace to retrieve his tray. Officer
Warrick stated that all the trays ran out so he called the kitchen to send a tray up,
denied by Defendant Jones, and Defendant Fink is a homosexual Officer who was in
charge with bringing Ealy his tray. Fink refused to bring Ealy his tray causing Ealy
emotional distress and hungry ,becuase he was retaliating against me because [|
PREA his co-worker McClure. Officer Warrick told Ealy he dont know why Fink
refused to bring his tray ( See Exhibit 7)

84, Plaintiff who is a Pro-Se inmate that is currently representing his own
criminal cases as well as civil constantly need access the law library. Also Ealy
needed to view the MVR so he could file a supporting brief motion the Judge
ordered. Ealy previously was allowed to view The MVR in the past and Defendant
Sterner. Defendant lost the decision of his motion based on Sterners actions. (See
Exhibit 11 & 2)

85. On December 08, 2019, Ealy went out to take his medication. Nurse was
being escorted by Defendant Bankert. After taking medication Plaintiff tried to
return to his cell and was stopped by Defendant Bankert stating "why is your face
covered"! Ealy wrist band was facing down and he showed him his face on his ID

was not covered! Ealy replied "why are you keep harassing me"? Bankert replied

14
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 19 of 24

"Its my job to bother you"!, Plaintiff became emotionally stressed feeling helpless
that the administration was not disciplining the officers. (See Exhibit 9)

86. On Januarary 25, 2020, Defendant Bankert was on the unit and called for
meds. Plaintiff Ealy waiting in the front line while another inmate spoke to him
about racist officers. Defendant Bankert overheard us and said "Enough of this
Shit"! , " Ealy go to your cell now"! Plaintiff complied with his order, soon after meds
showed up and Ealy was deprived taking his medication due to Bankert locking him
in his cell. Plaintiff suffered a minor anxiety attack and mental distress do to
Defendants actions of harassment , discrimination and deprivation of medicatio.
Ealy continued to be retaliated and harassed by Bankert to the present day (See
Exhibit 3, 21, 23)

87. Plaintiff conitnued to be punished for writing grievances and the whole FCJ
administration was retaliating against him. The John Doe Officer on this complaint
has been identified as Defendant Bueller who works in the visitors lobby.

88. On January 06, 2020, Plaintiff's Brother who was is only support visited Ealy
frequently. Until sometime after Ealy hardships with being retaliated for writing
grievances. Defendant Bueller decided to prohibit Ealy's brother to visit him. Kaly
spoke with his brother and his brother was stating that Bueller has been acting
harsh with him and even made some racist remarks towards him when he came to
visit Plaintiff. A few weeks afterwards Ealy was wondering why his brother did not
visit him. Upon calling by phone Ealy's Brother stated he was not allowed to visit
Ealy no more, of no fault of his own.

89. On or around that same day my standby counsel had a professional visit

15
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 20 of 24

with Ealy. Ealy had a motion that was due and his standby counsel brought paper
work with him that Ealy requested by phone. Upon arrival Defendant Bueller would
not let Ealy standby counsel leave his legal work. Bueller interferred with plaintiff
representing himself which made Ealy unprepared for court. On January 03, 2020,
Defendants cousin came to visit him who is 15 years old with her older sister who is
also defendants cousin from out of state NJ. Defendant Bueller denied Kaly's
younger cousin whom he had not seen in 9 years. This made Ealy emotionally
stressed and he felt helpless from her retaliating against him. (See Exhibit 14, 15
and 16).

90. January 07, 2020, Defendant was denied to view his MVR by CTS Haldaway.
She told me that Defendant Sterner which was her boss told her not to let Ealy
View the MVR. Plaintiff is a Pro-"Se inmate who is representing himself his criminal
cases. It was vital that he view his own evidence which was now being denied by
Sterner and the administration of FCJ. Ealy also was denied use of the law library
on numereous occassions which resulted in defeat in his criminal case CR-1263-17.
This caused Ealy emotinal distressed and Ealy no longer felt safe at FCJ from the
retaliation. Ealy evidence for court (pictures) was also sent back in the mail he had

to present (See Exhibits 17, 18, 19 and 20).

IV. EXHAUSTION OF ADMINSTRATIVE REMEDIES

91. The Plaintiff has exhausted his administrative remedies with respect to all
claims and all defendants. Defendants failed to resolve Plaintiff's complaints and

response has been denied.

16
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 21 of 24

V. LEGAL CLAIMS

92. Plaintiff reallege and incorporate by reference paragraphs 1-92.

93. Defendants Donatto, Bankert, McClure, J. French, Summers, Clendening,
did harass, discriminate and retaliate against Plaintiff by humiliating, verbal abuse
and causing mental distress for the period of time Plaintiff Ealy was not violating
any prison rule, and was not acting disruptively.

94. Defendants Fink, Jones, did retaliateand discriminate by not serving
plaintiff food. Plaintiff Ealy was not violating any prison rule, and was not acting
disruptively.

95. The actions of defendants J. Affleck, M. Affleck, Clendening, Rhoades in
using physical force against the plaintiff without need or provocation, or failing to
intervene to prevent the misuse of force, were done maliciously and sadistically and
constituted cruel and unusual punishment in violation of the Eigth Amendment of
the United states constitution.Plaintiff Ealy was not violating any prison rule, and
was not acting disruptively.

96. The failure of defendants Sterner, Sullen, Smith, Weller, and Bechtold to
take disciplinary or other action to curb the known patter of physical sexual abuse
abuse and harassment of inmates by defendants J. Affleck, Clendening, McClure, J.
French, Bankert, Donatto, and Summers constituted deliberate indifference to the
Plaintiff's and prisoner's safety, and contributed to and proximately caused the
above-describes violation of Eighth and other Amendment rights and assualt, sexual

assualt and battery.

17
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 22 of 24

97. The actions of defendant's Shaffer, Elliot, Avey, Arnold, Creamer, Pertrill,
Huntsberry and Bechtold in refusing to call the witnesses requested by the plaintiff,
finding him guilty of all frivilous misconducts and failure to investigate plaintiff's
claims against defendants. With no evidence to support the charge, providing an
inadequate written disposition of the charges of the above defendants in upholding
the disciplinary decision, and denied the plaintiff due process of law in violation of
the Fourteenth Amendment to the United States Constitution.
98. The actions of the defendant Nurse Bonjovi, Medical Provider and Justin
failure to treat plaintiff's wounds on his wrists and mental condition after the
attacks. Constitutes deliberate indifference to the plaintiffs serious medical needs in
violation of the Eighth Amendment to the United States and constitutes the tort
negligence under law of Pennsylvania.
99. All remainding defendants in this complaint are in multiple violations and
tort unidentified by the plaintiff and.are in direct violation of his contitutional
rights and: the torts.

VI. PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully pray that this Court enter judgement:
100. Granting Plaintiff Waly a declaration that the acts and omissions described
herein violatehis rights under the Constitution and laws of the United States, and
101. A premiliminary and permanent injuction ordering Defendants to
immediately allow Plaintiff access to the courts and stop the destruction, mail
tampering with incoming and out going mail and Immediately stop the retaliation,

discrimination, assualt, frivilous misconducts (segregation), allow the entry of

18
Case 1:20-cv-01123-JEJ-EBC Document1 Filed 07/08/20 Page 23 of 24.

evidence at FCJ staff and administration.

102.. A premiliminary and permanent injuction ordering Defendants to
immediately order Defendant to furnish copies of all his grievances, request and
grevience and requests via tablet, for his records and the courts.

103. Granting Plaintiff Ealy compensatory damages in the amount of $2. 5 million
dollars against each defendant jointly and severally.

104. Plaintiff seeks punitive damages in the amount of $375,000 against each
defendant jointly and.severally.

105... Plaintiff also seek a.jury tiral on all issues triable by jury,

106. Plaintiff also seek iécovery of their costs in this suit, and

107. - Any additional relief this court deems just, proper, and equitable.

Date: June 27, 2020

Von, submitted,

Np mara buy
Vernon L. Ealy,J r#Pro Se
FRANKLIN COUNTY JAIL
1804 Opportunity Ave.
Chambersburg, PA 17201

VERIFICATION

I have read the foregoing complaint and hereby verify that the matters
alleged therein aer true, except as the matters alleged on information and belief,
and, as to those, I believe them.to be true. I certify under penalty of perjury that the
foregoing is ‘true and correct.

Executed at FCJ, Chambersburg PA on June. 27, 2020

A en b An

Men Ca
Vernon L. Ealy,dr., Pro“Se

19
Page 24 of 24

ie
4
c
@
E
5
O.
o
QO
©
co
WW

 

 
